Citation Nr: 1022218	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-19 353	)	DATE
	)
	)


THE ISSUE

Whether the January 9, 2006 Board decision which denied 
entitlement to a separate disability rating in excess of 10 
percent for hypertension, on and after January 12, 1998, may 
be revised on the basis of clear and unmistakable error 
(CUE).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 
1979.  

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West 2002).  In a May 2006 statement the Veteran 
alleged CUE in a January 9, 2006 Board decision that affirmed 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

When the case was previously before the Board, in November 
2007, the motion to revise the Board's previous decision was 
denied.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court requires that 
all documents transmitted to it be translated into English.  
Some of the documents in the claims file had not been 
translated.  The Board's decision was vacated and the case 
remanded so the documents could be translated.  The documents 
identified in the Court's decision were translated and the 
Board issued a new decision denying the claim, in September 
2009.  The Veteran again appealed to the Court.  Following a 
February 2010 joint motion for remand, the Court again 
vacated and remanded the matter to the Board.  

The Board previously noted that the Veteran recently asserted 
that his blood pressure readings warrant a higher rating.  
The recent claim for an increased rating for hypertension has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The record does not reveal the kind of error of fact or law 
in the Board's January 9, 2006, decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the January 9, 2006 
decision of the Board on the basis of CUE are not met. 38 
U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that there was CUE in the January 9, 
2006 Board decision which denied entitlement to a separate 
disability rating in excess of 10 percent for hypertension, 
on and after January 12, 1998.  The Board has again reviewed 
the claim in detail.  We specifically note that a remand by 
the Court contemplates a complete review of the case by the 
Board.  In this instance, a complete review, including the 
newly translated documents has been made.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

CUE

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002); 38 
C.F.R. § 20.1400, et seq. (2009).  

A CUE motion is not an appeal.  Therefore, with certain 
exceptions, it is not subject to regulations that pertain to 
the processing and disposition of appeals.  See 38 C.F.R. § 
20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 
20.1411(a), (b) (2009).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400 (2009).  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision); 2) duty to 
assist (VA's failure to fulfill the duty to assist); 3) 
evaluation of evidence (disagreement as to how the facts were 
weighed or evaluated); and 4) change in interpretation (CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation).  38 C.F.R. § 20.1404(d), (e).  
This regulatory authority was promulgated with the intent to 
adopt the CUE standard as set forth by the Court in previous 
decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the Court as to what exactly 
constitutes a valid claim of CUE.   

Rating Criteria

The Veteran contends that there was CUE in the application of 
the rating criteria.  Out the outset, it is important to note 
that the Veteran has a separate rating for his service-
connected heart disease and that is not at issue here.  
Effective January 12, 1998, there was a change in the rating 
criteria that allowed for separate ratings for hypertension 
and heart disease.  62 Fed. Reg. 65207-65224 (December 11, 
1997).  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The criteria for rating hypertensive vascular disease 
(hypertension and isolated systolic hypertension) have 
remained the same since the change effective in January 1998.  
With diastolic pressure predominantly 100 or more, or with 
systolic pressure predominantly 160 or more, or if there is a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control, the disability 
will be rated at 10 percent.  The next higher rating, 20 
percent, requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent rating requires hypertensive vascular disease with 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating requires diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.101, Diagnostic Code 7101 (2006, 2009).  

Generally, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  There are certain 
rating criteria that require specific findings.  With 
hypertension, the findings must be at or above certain 
pressures to support each level of evaluation.  The term 
"predominantly" gives some flexibility.  That is, while the 
blood pressures would not have to constantly be over 110 or 
200 for a rating in excess of 10 percent, the prevailing 
diastolic reading would have to be more than 110 or the 
prevailing systolic reading would have to be more than 200.  
In this case, the question is not whether we can construe the 
evidence as showing that the criteria were met, but whether 
the Board, in 2006, committed error that was clear and 
unmistakable in its assessment of the evidence.  

Syncope

The Veteran and his representatives have asserted that 
syncope and dizziness should be considered in evaluating his 
hypertension.  Those are symptoms of his service-connected 
heart disease.  See 38 C.F.R. § 4.104 Disease of the Heart 
Note (2).  Those symptoms are compensated separately as part 
of the service-connected heart disease and cannot be 
compensated twice.  38 C.F.R. § 4.14.  The change in the 
regulation, which allowed separate ratings for heart disease 
and hypertension based the ratings for hypertension solely on 
the blood pressure readings (or a need for medication to 
control blood pressure).  Because syncope is not part of the 
rating criteria for hypertension, there was no CUE in not 
rating the hypertension on the syncope symptoms that were not 
part of the rating criteria.  Moreover, in its 2006 decision, 
the Board did discuss the Veteran's syncope episodes.  There 
was no CUE in not providing a broader discussion of syncope, 
because it is not part of the rating criteria and because 
that would essentially be a matter of weighing the evidence, 
which cannot be CUE.  Thus, the 2006 Board decision had no 
CUE stemming from the Veteran's episode of syncope.  


 

Untranslated Documents

The Board has translated and understands all relevant 
documents.  There is no error prejudicial to the Veteran in 
any of the documents that were untranslated at the time of 
the 2006 Board decision.  38 U.S.C.A. § 7261(b) (West 2002).  
Everything that was not translated did not support the 
Veteran's claim.  In December 2008, the Court wrote that the 
following had not been translated from Spanish into English, 
citing the record at 70-73, 76-80, 82-83, 105, 128-31, 134, 
149-55, and 220-221.  

Initially, it must be noted that many of these are early 
documents were made long before the relevant time span in 
question (i.e. beginning in 1998).  Because the date or at 
least the year was in numbers, the Board in 2006, had 
adequate information to conclude they were not relevant.  

R70-The heading and instructions are in Spanish (not 
translated); the medical information is in English.  
This has been translated.  An April 1990 document, date 
in numbers, with no blood pressure readings.  
R71- A lengthy form, only the heading and the box checked by 
the doctor were translated in 2006.  The un-checked 
boxes were not translated.  This has been translated.  A 
January 1991 document, year in numbers, with no blood 
pressure readings.  
R-72- Only the lower part of the form for administrative use 
was not translated in 2006, the rest of it was.  This 
has been translated.  A March 1990 document, date in 
English, with no blood pressure readings.  
R73- A lengthy form, only the heading and the box checked by 
the doctor were translated in 2006.  The un-checked 
boxes were not translated.  A March 1990 document, date 
in numbers, with no blood pressure readings, except for 
a hand written notation up in the corner of BP 173/104.  
R76- The heading is in Spanish (not translated); the medical 
information is in English.  The heading has been 
translated.  An April 1990 document, date in numbers, 
with no blood pressure readings.  
R77-A partially translated document due to illegibility of 
the copy.  This has been translated.  An April 1990 
document, date in numbers.  The blood pressures, 140/90 
and 178/133, need no translation.  
R78- A complete translation was of record in 2006.  This 
document reflects blood pressures of 170/136 and 176/133 
following an argument with a student in March 1990, date 
in numbers.  
R79- Untranslated certificate of authenticity of copies.  
This has been translated.  A June 1990 document, year in 
numbers, with no blood pressure readings.  
R80- Untranslated instructions on the back of R79.  This has 
been translated.  Date stamped "APR 1996," no blood 
pressure readings.  
R82- VA Form 9S (the Spanish version of the substantive 
appeal form)  All checked boxes and the Veteran's 
writing were translated at the time of the 2006 Board 
decision.  Some of the unchecked boxes and instructions 
were not translated.  Dated in March 1996, year in 
numbers, Veteran claims diastolic blood pressure of 130.  
R83- Back of VA Form 9S-  All of the Veteran's writing was 
translated at the time of the 2006 Board decision.  The 
heading "Continuacion Correspondente al Inciso" was 
not translated.  Date stamped received "16 APR 1996."  
Veteran claims diastolic blood pressures of 130, 135, 
and 142.  
R105- A FAX cover sheet in English, except for an 
untranslated request to put the documents in the claims 
folder.  This has been translated.  No date or blood 
pressure readings.  
R128- Translated in pertinent part, some unchecked boxes and 
illegible portion not translated.  This has been 
translated.  An emergency room record showing admission 
on 8/9/99 and discharge on 8/10/99.  The report shows 
the Veteran was brought in by ambulance in an 
unconscious state.  The diagnostic impression was 
ethanol intoxication.  There was a blood pressure that 
could be read as 110/160, although the recent 
translation is 110/60.  
R129- Untranslated release form.  This has been translated.  
Translation had noted the written entries as to date, 
time and signature.  Dated 10/8/99, no blood pressure 
readings.  
R130- Examination form.  Checked boxes have been translated; 
unchecked boxes had not been translated.  This has been 
translated.  It is dated 8/9/99 and shows an initial 
blood pressure reading of 110/160.  
R131- Nurse's Intervention.  Checked boxes have been 
translated; unchecked boxes have not been translated.  
This has been translated.  Partially illegible.  This is 
dated 8/10/99 and shows a blood pressure reading of 
130/90.  
These four documents, R128 through R 131 deal with the 
Veteran's emergency room stay on August 9 and 10, 1999.  
The initial diastolic reading is unclear at 60 or 160, 
but the final reading of 90 on the day of release 
establishes that the diastolic blood pressure was not 
predominantly 110 or more.  Moreover, this episode of 
intoxication does not give an accurate picture of the 
predominant diastolic reading.  These documents had been 
translated and the translations were of record at the 
time of the Board's January 2006.  The Board considered 
this evidence and summarized it as follows:

Private emergency room records from 
August 1999 revealed that the Veteran 
fainted after ingesting an alcoholic 
beverage at dinner and arrived at the 
hospital unconscious, with a blood 
pressure reading of 110/160, pulse rate 
of 82 and respirations of 21.  He was 
canalized on the peripheral right vein, 
angio 18.  On final evaluation, he 
verbalized that he was feeling well, was 
alert and oriented.  His blood pressure 
at time of discharge was 130/90, pulse 
was 88 and respirations were 22.  

R134- Form is in English.  All Spanish was translated in 
entirety.  It is the Veteran's statement, no blood 
pressure readings reported.  
R149- Letter.  All Spanish was translated in entirety.  
Doctor's July 2003 statement with diagnoses, but no 
blood pressures.  
R150- Lengthy form dated 7-3-94.  Stating Veteran first 
treated in March 1994 (year in numbers) for an episode 
of syncope.  All written Spanish and checked boxes 
translated at the time of the 2006 Board decision.  Some 
Spanish instructions and unchecked boxes not translated.  
This has been translated.  There are no blood pressure 
readings.  
R151- Lengthy form reflected an injury in 03/03/94 (date in 
numbers).  It states that, while leaving a meeting, the 
Veteran felt dizzy and lost consciousness.   All written 
Spanish and checked boxes were translated at the time of 
the 2006 Board decision.  Some Spanish instructions and 
unchecked boxes were not translated.  This has been 
translated.  There are no blood pressure readings.  
R152- Lengthy form dated in April 1994 (year in numbers), 
stating Veteran was examined in April 1994 and was 
authorized to receive medical treatment while working.  
All written Spanish and checked boxes were translated at 
the time of the 2006 Board decision.  Some Spanish 
instructions and unchecked boxes were not translated.  
This has been translated.  There are no blood pressure 
readings.  
R153- Motion requesting psychiatric treatment due to an 
episode in October 1992 (year in numbers).  A complete 
translation was of record at the time of the 2006 Board 
decision, except for one illegible word.  There are no 
blood pressure readings.  
R154- Notification of examination by a specialist in November 
1994, dated in October 1994.  A complete translation was 
of record at the time of the 2006 Board decision, except 
for one illegible word.  There are no blood pressure 
readings.  
R155- Notification of medical hearing, dated in May 1994.  A 
complete translation was of record at the time of the 
2006 Board decision.  There are no blood pressure 
readings.  
R220 and R221-  2 page letter from Veteran dated in December 
2003.  A complete translation was of record at the time 
of the 2006 Board decision.  The Veteran asserts that 
his blood pressure never registers within the normal 
parameters of 120/80.  There are no other blood pressure 
readings.  He discusses his other cardiovascular 
symptoms, including syncope.  Since syncope is part of 
the criteria for rating his heart disease, which is 
separately rated, his report of these symptoms does not 
reflect CUE in the Board's 2006 decision.  Similarly, 
since diastolic pressures must be predominantly 110 or 
more or systolic pressures must be predominantly 200 or 
more, the report of blood pressure in excess of 120/80 
does not raise a specter of CUE in the 2006 Board 
decision.  

In conclusion, most of the untranslated material is not 
relevant because it is before the January 1998 change in the 
regulations or because it does not contain blood pressure 
readings to rate the disability.  The untranslated 
information that came after the 1998 change does not reflect 
predominant blood pressures that would support a higher 
rating.  

Protected Rating

The Veteran contends in part that a 20 percent rating for 
hypertension is protected.  A rating that has been in effect 
for 20 years or more is protected by law.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2009).  In March 1983, the 
RO granted service connection for essential hypertension, 
rated as 20 percent disabling under diagnostic code 7101, 
from August 1982.  In September 1995, much less than 20 years 
after the initial rating, the RO changed the diagnosis for 
the service-connected disability to hypertensive heart 
disease and assigned a 30 percent rating under diagnostic 
code 7007, from October 1994.  At that time, both 
hypertensive heart disease, diagnostic code 7007, and 
hypertensive vascular disease, diagnostic code 7101, were 
evaluated on the basis of blood pressure readings.  It would 
have been a violation of regulations to compensate the 
Veteran's elevated blood pressure twice under the different 
diagnostic codes.  38 C.F.R. § 4.14.  

Changes in the rating criteria for cardiovascular disease 
were effective January 12, 1998.  62 Fed. Reg. 65,207, 
65,210-65,211 (Dec. 11, 1997).  Hypertensive heart disease, 
diagnostic code 7007, which the service-connected 
cardiovascular disorder had been rated under since 1994, was 
now rated on a different criteria using metabolic equivalents 
(MET's).  One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note(2) (emphasis added).  Hypertensive vascular 
disease was rated exclusively on the basis of blood pressure 
readings.  Because of this change, hypertensive vascular 
disease and hypertensive heart disease were now rated on 
different criteria and separate ratings could be assigned for 
both.  

A December 2004 rating decision continued the 30 percent 
evaluation for hypertensive heart disease under diagnostic 
code 7007 and granted a separate 10 percent rating for 
hypertension under diagnostic code 7101, effective the date 
of the change in the regulation, January 12, 1998.  The 
Veteran appealed and on January 9, 2006, the Board affirmed 
the RO decision.  

In May 2006, the Board received a letter in which the Veteran 
asserted that he identified CUE in the January 2006 Board 
decision.  The letter does not appear to challenge the Board 
decision as to the evaluation of the hypertensive heart 
disease, but focuses on the rating for hypertension.  He 
asserts that there must be a mistake in the rating of his 
hypertension because the condition was rated at 20 percent in 
1983.  The Veteran's emphasis on the previous rating as 
evidence that the disability should be assigned a higher 
rating is an argument as to how the evidence was weighed and 
is insufficient to establish CUE.  That there was a previous 
higher evaluation does not, of itself, establish CUE in a 
subsequent lower rating.  

The Veteran asserts that his hypertension was rated at 20 
percent in 1983 and cannot now be rated at 10 percent.  The 
law and regulations provide that a disability rating that has 
been in effect for 20 or more years cannot be reduced except 
for fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  The 20 
percent rating for hypertension was in effect for a little 
over 12 years, from August 1982 to October 1994, when the 
diagnosis and rating were changed.  Therefore, the rating for 
hypertension does not meet the 20 year requirement of the law 
and regulation.  If the service-connected disability is 
viewed as one continuous cardiovascular disease, a 20 percent 
rating has been in effect for more than 20 years.  However, 
when the cardiovascular disease is viewed as a whole in this 
manner, there has been no reduction, but a series of 
increases.  Since there is no reduction, the provisions of 
the law and regulation do not apply.  



Evidentiary Claims

The Veteran states that all of the doctors who have evaluated 
him and treated his condition have clearly stated that 
hypertension gets severe or gets worse as a person ages.  In 
part, this is an argument as to how the evidence was 
evaluated.  The January 2006 Board decision provided a 
detailed review of recent blood pressure readings showing 
that the predominant readings do not support a rating in 
excess of 10 percent.  The Veteran's disagreement with how 
the pertinent facts were evaluated does not establish CUE.  
38 C.F.R. § 20.1403(d)(3).  

In part, the Veteran appears to be providing new evidence of 
a medical nature, asserting that the disability must be 
worse.  He is not competent to provide such evidence because 
he lacks the medical training, experience and expertise to do 
so.  See Warren v. Brown, 6 Vet. App. 4 (1993).  More 
importantly, new evidence can not show CUE in a previous 
decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  


The February 2010 Joint Motion for Remand

As we noted above, a remand by the Court contemplates a 
complete review by the Board.  For our September 2009 
decision, we carefully reviewed the entire record and had 
everything that we could not find a translation for 
translated, regardless of whether it appeared to be relevant 
or not.  The Board reviewed all of these documents and found 
that none of them reflected CUE in the 2006 decision.  

The February 2010 Joint Motion for Remand asserted that one 
of those documents, a doctor's report dated in August 2004 
and titled Case Summary and Final Diagnosis, was not 
adequately discussed.  Actually, because this document has 
little probative weight and careful reading indicates that is 
evidence against the claim, the Board did not commit CUE by 
not discussing it in detail previously.  

The major problem with the report is that it is a summary and 
does not contain the actual blood pressure readings needed to 
determine the predominant blood pressure levels.  

The document is somewhat confusing.  It was written in August 
2004 and refers to an episode a year or two earlier.  It 
lists the date of the accident as July 6, 2002 and the date 
the Veteran came for treatment as July 6, 2003.  If the 
accident was in 2002, the Board adequately addressed this.  
In its 2006 decision, the Board noted that VA checked the 
Veteran's blood pressure several times in 2002 and the 
results were 162/88 in February 2002, 113/73 in April 2002, 
135/82 in August 2002, and 136/79 in November 2002.  Thus, 
the findings in July 2002 would not reflect readings 
predominantly high enough to meet the criteria for a higher 
rating.  

When the Veteran submitted the report, he stated that the 
incident happened on June 6, 2003, reporting a different 
month than the doctor.  This, along with other discrepancies 
in the report gives some concerns to the accuracy of the 
report.  If the incident happened in 2003, it is bracketed by 
VA measurements that indicate that the blood pressure does 
not qualify for a higher evaluation.  In its 2006 decision, 
the Board noted blood pressures of 155/101 on June 2, 2003 
and as well as 150/90 and 140/100 on examination on July 16, 
2003.  The report of the July 16, 2003 VA heart examination 
shows the Veteran reported that he was doing well but 
admitted poor compliance with medication.  So, whether the 
incident occurred in 2002 or 2003, it cannot be definitely 
said that any flares in blood pressure reflected the 
"predominant" readings.  

The document concluded by reporting that the Veteran 
registered arterial pressures of 180/TAS (tension, arterial, 
systolic) and 110/TAD (tension, arterial, diastolic) on some 
5 occasions or more during monitoring.  The doctor did not 
say how long the monitoring was.  However, in his statement 
submitted with the report, the Veteran reported that he was 
seen every two weeks and his blood pressure was frequently 
monitored every two weeks for a period of 5 days.  He said he 
was held on treatment for 12 months and the medical summary 
was dated in August 2004, over a year after the initial 
incident.  If the Veteran's report is correct, his blood 
pressure was measured many times over that year.  If there 
were only 5 or so times when the blood pressure met the 
criteria for a 20 percent rating, there must have been many 
times when it did not.  Thus, 110 was not the predominant 
diastolic measurement.  

Moreover, the report began by stating that the Veteran 
registered systolic arterial pressure of 100mm and diastolic 
of 150 consistently.  The systolic pressure is almost always 
more than the diastolic, so this would appear to be 
incorrect.  If the writer meant 150 systolic and 100 
diastolic, it would be consistent with the Veteran's other 
blood pressures readings, but it would be evidence against a 
rating in excess of 10 percent.  Thus, a careful reader would 
be forced to the conclusion that this document was evidence 
that the predominant blood pressures in the year after the 
incident did not exceed 150/100 and did not qualify for a 
higher rating.  

Because this summary did not provide any actual blood 
pressure readings, but gave somewhat vague and arguably 
contradictory evidence that could well be construed as 
evidence against a higher rating, the Board did not commit 
prejudicial error by not discussing it.  

In 2006, the Board did discuss actual blood pressure readings 
that were in evidence for the time frame covered by the 
summary.  VA records showed 155/101 in June 2003, 150/90 and 
140/100 in July 2003, 137/91 in January 2004, 140/90, 140/96 
and 140/96 in February 2004, and 137/85 in June 2004.  These 
findings were consistent and demonstrated that the Veteran's 
blood pressures during the period addressed by the August 
2004 summary were not predominantly 110 or more, diastolic, 
or 200 or more, systolic.  Consequently, a rating in excess 
or 10 percent is not warranted for the period covered by that 
summary.  

Conclusion

The 2006 decision of the Board can be changed if it contains 
error that is clear and unmistakable.  This is a very high 
standard to meet.  There mere possibility that facts might 
have been construed as supporting the claim does not meet 
that standard.  The Board must emphasize that in accordance 
with decisions of the Court and regulations prepared in 
conformity to those decisions, a disagreement as to how the 
facts were weighed or evaluated does not constitute CUE or a 
basis to revise a Board decision.  See 38 C.F.R. 
§ 20.1403(d)(3).  

The fact that some Spanish was not translated does not, of 
itself, show CUE.  Review of all the documents that were not 
translated at the time of the 2006 Board decision shows that 
none of them reflects CUE in the rating.  This is 
particularly so of the August 2004 Case Summary and Final 
Diagnosis.  It does not provide any actual blood pressure 
measurements and can be read as showing a few spikes to 110 
diastolic, while the predominant reading was consistently 
100.  This document does not outweigh the VA blood pressure 
measurements, taken and reported for the same time frame.  

The Board has carefully considered the arguments presented by 
and on behalf of the Veteran, in light of the record and the 
applicable law and regulations, and we do not find any clear 
and unmistakable error of fact or law in the January 9, 2006 
Board decision.  Therefore, the Veteran's motion to revise 
that decision must be denied.  


ORDER

The Veteran's motion to revise the January 9, 2006 Board 
decision denying a separate disability rating in excess of 10 
percent for hypertension, on and after January 12, 1998, is 
denied.  



____________________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs



